Title: James Lovell to Abigail Adams, 10 November 1777
From: Lovell, James
To: Adams, Abigail


     
      York Town Novr. 10th. 1777
     
     As the delivery of this Billet cannot be attended with the disagreable allarm which the amiable Mrs. Adams some time ago suffered from a well meant but indiscretely-managed little Compliment of one of her Admirers, I improve this fair opportunity to congratulate her, thus, upon the late happy events at Saratoga, greatly important to the Public and, consequently, interesting to her patriotic mind. At the same time, I wish her many years continuance of that domestic Felicity which will be restored to her at the hour when she receives this written assurance of affectionate Esteem from her very humble Servant,
     
      James Lovell
     
    